Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the following communications: Application filed on February 16, 2021.
Claims 1-20 are presented for Examination. Claims 1 and 10 are independent.

Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449 filed on 02/16/2021.  This IDS has been considered.

Claim Objections
Claim 10 is objected to because of the following informalities: “an nominal” should be a nominal.  Appropriate correction is required.

                                                       Communication
Examiner Muhammad Islam tried to reach Attorney (Brian D. Graham, Reg#:67387) over the phone and left message for claim limitations which was not disclosed. But Examiner was unsuccessful to reach the Attorney.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recited the limitation "a motor gain circuit" in line 3. The original disclosure does not disclose what is the motor gain circuit and how the electric system works with the motor for the gain. Therefore, the claim’s subject matter of claim 1 was not properly described in such a way as to reasonably convey to one skilled in the relevant art.

Since the independent claim 1 is rejected under 35 U.S.C. 112(a) and hence the dependents claim of 1 is also rejected under 35 U.S.C. 112(a).


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20   are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 1 and 10 recites the limitations of “characterization tone signal” renders the claim indefinite as “tone signal” fails to clearly and exactly pointed out whether it is voltage or current or power signal. For the examination purpose this will be treated as "current signal” that drives a motor.
Since the independent claims 1 and 10 are rejected under 35 U.S.C. 112(b) and hence the dependents claim of 1 and 10 are also rejected under 35 U.S.C. 112(b).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by He et al. (US 10319360).
Regarding independent claim 1, He et al disclose that a system (Fig. 3) comprising:
a tone generator (Fig.3: 116) configured to couple to a motor gain circuit (Fig.3: 114) and configured to provide a characterization tone signal (Vi:332; col. 8, lns. 27-30) to the motor gain circuit, wherein:
the motor gain circuit is associated with a motor (Fig. 3: 110); and
the characterization tone signal has a frequency outside of an operating frequency range of the motor (col. 8, lns. 27-30; Audio);
a parameter circuit (Fig. 3: 336) configured to:
couple to the motor receive a set of phase current signals (Fig. 3: Ia,Ib,Ic); and
determine, based on the set of phase current signals, a response of the motor to the characterization tone signal (col. 8, lns. 15-20); and
a gain adjustment circuit (Fig. 3: 320) coupled to the parameter circuit and configured to:
couple to the motor gain circuit;
determine a gain adjustment based on the response of the motor to the characterization tone signal (Fig. 3: Vi and col.8, lns. 55-65); and
provide the gain adjustment to the motor gain circuit (Fig. 3: through Vα, Vβ).

Regarding claim 2, He et al disclose that wherein:
the parameter circuit is configured to determine a set of operating parameters of the motor (Fig. 3: Iα, Iβ) based on the response of the motor to the characterization tone signal (Vi); and
the gain adjustment circuit (Fig. 3: 320) is configured to determine the gain adjustment based on the set of operating parameters of the motor (Fig. 3: θ, Ia,Ib,Ic).

Regarding claim 3, He et al disclose that wherein the set of operating parameters includes at least one of: a motor winding resistance or a motor winding inductance (Fig.3: Ia, Ib and θ are function of winding resistance and inductance).

Regarding claim 4, He et al disclose that   a summation circuit (Fig.3: 314) coupled to the tone generator and configured to:
receive the characterization tone signal from the tone generator (Fig. 3: Operating conditions);
receive a motor current command signal (Fig. 306);
sum the characterization tone signal and the motor current command signal to produce a summed signal (Fig. 3: Vd*); and
provide the summed signal to the motor gain circuit (Fig. 3:114).

Regarding claim 5, He et al disclose that wherein:
the set of phase current signals (Fjig.3: Ia, Ib, Ic) are in response to the characterization tone signal and the motor current command signal; and
the parameter circuit (Fig. 3: 336) is configured to distinguish the response of the motor to the characterization tone signal from a response of the motor to the motor current command signal.

Regarding claim 7, He et al disclose that wherein the characterization tone signal has a nominal frequency at least one decade above the operating frequency range of the motor (col. 11, lns. 25-29; 1.8KHz).

Regarding claim 8, He et al disclose that wherein the nominal frequency is between about 800 Hz and about 2500 Hz (col. 11, lns. 56-59; 600Hz).

Regarding claim 9, He et al disclose that comprising the motor gain circuit coupled to the tone generator and the gain adjustment circuit (Fig.3).

Regarding independent claim 10, He et al disclose that a non-transitory memory storing instructions (Fig.1 and Fig.3) that, when executed by at least one processor, cause the at least one processor to:
generate a characterization tone signal (Vi:332; col. 8, lns. 27-30) that has an nominal frequency that is outside of an operating frequency range of a motor;
apply a gain function (Fig.3: γ) to the characterization tone signal to produce a gain signal;
provide a control signal (Fig.3: Vdi) for the motor based on the gain signal;
receive a set of phase current signals (Fig.3: Operating conditions) associated with operation of the motor;
determine, based on the set of phase current signals (Fig.3: Ia,Ib,Ic), a response of the motor to the characterization tone signal (Fig.3:310); and
determine a gain adjustment (Fig. 3: 320) based on the response of the motor to the characterization tone signal (Fig. 3: Vi and col.8, lns. 55-65).

Regarding claim 11, He et al disclose that storing further instructions to:
determine a set of operating parameters of the motor (Fig. 3: θ, Ia, Ib, Ic) based on the response of the motor to the characterization tone signal; and
determine the gain adjustment (Fig. 3: 320) based on the set of operating parameters.

Regarding claim 12, He et al disclose that wherein the set of operating parameters includes at least one of: a motor winding resistance or a motor winding inductance (Fig.3: Ia, Ib and θ are function of winding resistance and inductance).

Regarding claim 13, He et al disclose that storing further instructions to determine a short condition of the motor based on the at least one of: the motor winding resistance or the motor winding inductance (Fig. 5: at Zero Frequency).

Regarding claim 14, He et al disclose that storing further instructions to:
receive a motor current command signal (Fig. 306);
sum the motor current command signal with the characterization tone signal (Fig. 3: Vd*); and
apply the gain function to the summed motor current command signal and characterization tone signal to produce a gain signal (Fig. 3: from 114).

Regarding claim 15, He et al disclose that storing further instructions to distinguish, based on the set of phase current signals, the response of the motor to the characterization tone signal from a response of the motor to the motor current command signal (Fig. 3: 336).

Regarding claim 17, He et al disclose that wherein the characterization tone signal has a nominal frequency at least one decade above the operating frequency range of the motor (col. 11, lns. 25-29; 1.8KHz).

Regarding claim 18, He et al disclose that wherein the nominal frequency is between about 800 Hz and about 2500 Hz (col. 11, lns. 56-59; 600Hz). 

Regarding claim 19, He et al disclose that wherein the control signal is a pulse width modulation signal (Fig.3: Va*; PWM inverter).

Regarding claim 20, He et al disclose that wherein the control signal includes a set of pulse width modulation signal each associated with a respective phase (Fig.3: Va*, Vb*, and Vc*).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over by He et al. (US 10319360) in view of Zavis et al. (US 4527101).
Regarding claims 6 and 16, He et al fail to teach but Zavis et al teach that wherein the parameter circuit is configured to distinguish the response of the motor to the characterization tone signal from the response of the motor to the motor current command signal by:
performing a Fourier transform on a gain signal (Fig. 2: CTRL) produced by the motor gain circuit to determine a voltage spectrum (Fig. 2: Vm);
determining a component of the voltage spectrum within a frequency band of the characterization tone signal (Fig. 2: by 12);
performing a Fourier transform (Fig. 3A.3B and Fig. 4) on the set of phase current signals to determine a current spectrum (col. 4, lns. 45-50); and
determining a component of the current spectrum (col. 4, lns 50-51) within the frequency band of the characterization tone signal.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to add He et al’s PWM inverter circuit (114), using the teaching of Zavis et al.’s microprocessor, in order to obtain a desired speed sensing function with a minimum parts count (e.g. see Zavis et al.; col. 2, lns. 10-14).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S ISLAM whose telephone number is (571)272-8439. The examiner can normally be reached 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUHAMMAD S ISLAM/ Primary Examiner, Art Unit 2846